Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


The recitation “vehicle door trim” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claims 1, 3, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/141936 A1 (referenced below using its counterpart publication U.S. 2019/0039279 A1, “Sueoka”) in view of U.S. 2015/0086759 A1 (“Sumi”) and U.S. 2014/0364569 A1 (“Kito”).
Considering claims 1 and 3, Sueoka discloses a resin panel comprising three foam blocks (items 823, 822, and 821) and two elongated (viz. band-shaped) reinforcing materials 83, wherein each reinforcing material is located between a pair of adjacent foam blocks (Sueoka ¶ 0195-0205, ¶ 0209-0238, and Figs. 30 – 39, with Fig. 32 annotated and reproduced below).  Sueoka is analogous, for being directed to plastic panels comprising band-shaped reinforcements (viz. field of endeavor of the instant application), in particular ones that may be used for automotive purposes (id. ¶ 0003).  

    PNG
    media_image1.png
    654
    673
    media_image1.png
    Greyscale

Foam block 823 is thus considered to map onto an upper board part, with foam block 822 and any item located beneath it (along the vertical direction as indicated) mapping onto the lower board part.  It is clear that the upper piece of reinforcing material is located between the respective portions of the reference mapping onto the claimed upper and lower board parts.  Foam blocks 822 and 821 constitute a part reading on the claimed lower board part, and they are further separated by an elongated (viz. band-shaped) reinforcing material that is different from the elongated reinforcing material e.g. id. Figs. 37 and 39), they define the thickness of the resin panel; thus, each foam block and reinforcing material can be considered to extend into the resin panel (in the manner that upper board part 21 is considered to penetrate the claimed door trim board in Fig. 2 of the instant application), thereby reading on the limitation that the upper and lower board parts penetrate the resin panel in a front-back direction.  Sueoka further discloses that each foam blocks may be made of a foamed thermoplastic material (id. ¶ 0205).  Sueoka differs from the claimed invention, as it is silent regarding 1) a reinforcements having respectively different longitudinal dimensions; furthermore, although Sueoka discloses the usage of hard plastics for forming the reinforcing materials (id. ¶ 0203), it is silent regarding 2) usage of the resin as required in claim 1.  
Re: deficiency 1), in the art of panels (in particular those used for automotive purposes such as the ones disclosed in Sueoka), it is known that a dimension of the panel parallel to the reinforcing material may be varied.  Specifically, this is taught in Sumi, which discloses a panel having a first reinforcing material with a longer longitudinal dimension and a second reinforcing material with a shorter longitudinal dimension (Sumi ¶ 0162 and Fig. 27).  Sumi is analogous, for being directed to plastic panels comprising band-shaped reinforcements (viz. field of endeavor of the instant application), in particular ones that may be used for automotive purposes (id. ¶ 0071).  Person having ordinary skill in the art has reasonable expectation of success that the teachings in Sumi re: dimensions of the overall panel may be applied to the panel of Sueoka, given the similarities between the references (both are directed to automotive panels, and both utilize I-beam shaped viz. a panel having variable dimension along a direction parallel to the longitudinal direction of reinforcements).  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular configuration is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
Re: deficiency 2), Kito teaches a resin composition comprising a polyolefin, a polyamide, and a compatibilizer (Kito abs. and examples), wherein the compatibilizer is a modified elastomer having a reactive group that reacts with the polyamide resin (id. ¶ 0051).  Kito further teaches that the resin composition exhibits superior rigidity and impact strength (id. abs.), wherein the resin composition may be used to make automotive door panel or trim panels (id. ¶ 0127).  Kito is analogous, for being directed to plastic panels and for attempting to solve a problem addressed by the instant application (viz. for teaching a strong resin composition used in plastic panels).  Given the express statements in Kito re: suitability of the resin composition taught therein for plastic panels (Kito ¶ 0127), person having ordinary skill in the art has reasonable expectation of success that the composition of Kito may be used to make the reinforcing materials in Sueoka.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used the resin composition of Kito to make the high hardness plastic reinforcing materials 83 of Sueoka, as Kito teaches that articles made from the resin composition taught therein exhibits improved impact strength and rigidity 
Considering claim 9, Kito teaches that the resin composition contains an overall continuous phase 1 of polyolefin (specifically polypropylene) and various regions 2 of polyamide dispersed within the continuous phase 1, wherein each region 2 of polyamide further has various subdomains 3 dispersed therein (Kito Tables 2 and 3; ¶ 0067-0071 and 0140; and Figs. 1-4).  Continuous phase 1 maps onto the claimed continuous phase (A); regions 2 map onto the claimed dispersed phases (B).  It is further clear that the subdomains 3, which is made of at least polyamide, the compatibilizer, and a reaction product thereof, is located within each region 2.
Considering claim 10, the aforementioned subdomains 3 map onto the claimed fine dispersed phase.
Considering claim 11, Kito teaches that the compatibilizer may be a modified olefin-based thermoplastic elastomer, wherein the olefin may be a copolymer of ethylene and propylene or a copolymer of ethylene and butene (id. ¶ 0051-0054, ¶ 0129, and ¶ 0132).

Response to Arguments and Additional Comments
In view of cancellation of claim 8, the 35 U.S.C. 112(b) rejection of claim 8 set forth in the previous office action dated 9 September 2021 (“FOA”) has been withdrawn.
In view of amendments to claim 1, the 35 U.S.C. 103 rejection of claim 1 and 9-11 over Yabushita and Kito as set forth in the FOA has been withdrawn.  
Applicant’s arguments with respect to the rejections of claims 1, 3, and 8-11 over Sueoka and Kito (pg. 7 ¶ 1+ of response filed on 28 December 2021) have been fully considered.  In view of the amendments to claim 1, this line of rejection has been withdrawn, and a new line of rejection has been instated.
Examiner is of the view that at least the rejection as set forth above (and indeed any rejection relying upon reference teaching the usage of reinforcement having an “I”-shaped cross-section) would be overcome if Applicant were to recite a cross-section shape that would preclude an “I”-shaped cross-section.  For instance, Applicant could require that at least one reinforcement to have a cross-section orthogonal to a longitudinal direction of the reinforcement, wherein the cross-section has constant width and thickness (as shown in Fig. 8 of the instant application).

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Z. Jim Yang/Primary Examiner, Art Unit 1781